 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RONALD FREEMAN,                                    No. 2:18-cv-2438 DB P
11                        Plaintiff,
12            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    CDCR DVI,
14                        Defendant.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. By order dated March 21, 2019, plaintiff’s first amended complaint was screened

18   and dismissed for failure to state a claim. (ECF No. 12.) Plaintiff was directed to file an

19   amended complaint within thirty days and warned that failure to file an amended complaint

20   would result in a recommendation that this action be dismissed. Thereafter, plaintiff filed a

21   motion for an extension of time to file an amended complaint. (ECF No. 17.) The court granted

22   plaintiff additional time in which to file an amended complaint. (ECF No. 18.)

23           The time for filing an amended complaint has now expired and plaintiff has not filed an

24   amended complaint, requested additional time to file an amended complaint, or otherwise

25   responded to the court’s order.

26           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

27   assign this action to a district judge.

28   ////
                                                         1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: August 19, 2019

11

12

13

14

15

16

17

18   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/free2438.dism
19

20
21

22

23

24

25

26
27

28
                                                        2
